DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) Fig. 1		2) Figs. 2-6		3) Figs. 7-8		4) Figs. 9-10			5) Figs. 11-12		6) Fig. 13
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic claim
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A telephone call was made to Henry B. Ward on 04/06/21 to request an oral election to the above restriction requirement, but did not result in an election being made.  It is noted that the currently claims 1-15 can be read on the injector device 100, 100a, 100b, 100c & 100d.  Therefore, the currently claims 1-15 are being examined in this office action.  However, Applicant is still requested to elect the species above for preventing restriction/election in the future. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 112 in Figs. 3-4 but not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 8, 14 objected to because of the following informalities:  the limitation “a cartridge” should be changed to --- the cartridge ---.  Note: the limitation “a cartridge” has been introduced in the independent claim 1.  Appropriate correction is required.
Claims 15 objected to because of the following informalities:  the limitation “an electronic component” should be changed to --- the electronic component ---; the limitation “an electronic assembly” should be changed to --- the electronic assembly ---.  Note: these limitations: an electronic component, an electronic assembly, that have been introduced in the independent claim 1.  Appropriate correction is required.

Examiner Notes
The limitation “access means” defines as elements 110, 115 in abstract.  Therefore, the limitation “access means” is not considered as a mean-plus function.
The limitation “ignition means” defines as a switch or a button provided on the surface of the injector device, (para [0017] in US 2020/0121848, the current application) and this feature is equivalent to a button 180.  Therefore, the limitation “ignition means” is not considered as a mean-plus function

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 9-13 state that “ignition means configured to generate an ignition signal indicating that a user of the injector device has triggered an injection by the injector device” without providing any supporting to get the result. The disclosure lacks of description that how does the ignition means generate an ignition signal to indicate that the injector device has been triggered an injection.
The original specification (US 2020/0121848) states that: ignition button180 in order to start the operation of the injector device 100, para [0038]; around the ignition button 180, a lightening element 181 is provided. The lightening element 181 shows a red light in case the injector device 100a is not ready for injection, and shows a green light in case the injector device 100a is ready for injection, para [0058].  In other words, the ignition button configured to generate an ignition signal indicating that the device is whether ready or not ready for injection.  
Due to the statement in the specification above, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine that the ignition signal indicating the injector device has triggered an injection.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include or provide evidence such as: the ignition signal indicating the injector device has triggered an injection without undue experimentation due to the broad nature of the claims.
As noted above Applicant has provided no way to determine that the ignition signal indicating the injector device has triggered an injection and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the ignition means configured to generate an ignition signal indicating that a user of the injector device has triggered an injection and thus the invention is not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the inserted cartridge" in lines 5 & 8; the limitation “the checked cartridge” in line 7.  There are insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the same time" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the same distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the determination" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ejection" in line 7; the limitation “the piercing” in lines 7-8.  There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Prior art Murakami et al. 
Claims 1-3 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 2015/0328404).
Regarding claim 1, Murakami discloses an injector device, comprising:
access means 7 configured to selectively allow and prevent a cartridge 9 from being removed from the injector device; 
a self-test unit (a detection unit) configured to cause a self-test of at least one of an electronic component (identification component 35, para [085] and Fig. 8) of the injector device (e.g. the identification component 35 that detects whether or not the cartridge 9 has been mounted to the cartridge holder 7, para [0053, 0080-0081]); and 
a control unit 25 configured to control the access means 7 to allow the cartridge 9 to be removed from the injector device in case the self-test has failed (e.g. a self-test failed is equivalent to a cartridge 9 has not been mounted or incorrectly mounted to the cartridge holder 7).  For example: If the self-test determined that an improper cartridge 9 has been mounted to the cartridge holder 7, then the controller 25 performs control to open the cartridge door 7, para [0168].
Regarding claim 2, wherein the control unit 25 is configured to obtain cartridge data (via identification label 9a, para [0083, 0168]) regarding a cartridge that is inserted in the injector device, check whether the cartridge data indicates that the inserted cartridge is not to be used with the injector device, (e.g. amount of pharmaceutical remaining, or pharmaceutical within or expiration date, see Fig. 9), and control 25 the access means to allow the cartridge to be removed from the injector device (in S4 in Fig. 9) in case the checked cartridge data indicates that the inserted cartridge is not to be used with the injector device.  
Regarding claim 3, wherein the control unit 25 is configured to control the access means 7 to prevent the cartridge from being removed from the injector device in case the self-test was successful and the checked cartridge data indicates that the inserted cartridge can be used with the injector device (para [0073] The engagement between the latched component 19 inside the main case 1 and the ejector finger 20 attached to the protrusion 22a on the lower end side of the lever 22 is only released and the cartridge holder 7 opened when the piston 10 returns to its origin position after all of the pharmaceutical in the pharmaceutical cartridge has been injected, and the piston 10 then moves upward).  In other words, the control unit is configured to control the door 7 during the injection which means that that self-test was successful.  
Regarding claim 15, the at least one of the electronic component 35 of the injector device comprises a near field communication system (e.g. the identification component 35 and the identification label 9a must be used in near filed communication), or the identification component 35 is considered as a proximity sensor since the identification component 35 detects a presence of the cartridge).

Prior art Denzer
Claims 1-2, 5 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denzer et al. (US 2015/0045729).
Regarding claim 1, Denzer discloses an injector device, comprising:
access means 308 configured to selectively allow and prevent a cartridge 200 from being removed from the injector device 100; 
a self-test unit (a software or programming, as shown in Fig. 9A) configured to cause a self-test of at least one of an electronic component (battery) of the injector device.  For example: the microprocessor determines an error condition of the battery is dead, see block 548 in Fig. 9A, and para [00106]; and 
a control unit (microprocessor unit) configured to control the access means (door opens, see block 546 in Fig. 9A) to allow the cartridge 100 to be removed from the injector device in case the self-test has failed (e.g. a status of low battery dead is equivalent to the self-test being failed, then the next step is the door open, sleep B, as shown in block 546, then remove cassette/cartridge & close door in Fig. 9A).
Regarding claim 2, wherein the control unit is configured to obtain cartridge data regarding a cartridge that is inserted in the injector device, check whether the cartridge data indicates that the inserted cartridge is not to be used with the injector device, (for example: the auto-injector is “out of life”, block 504; a defective cassette has been inserted into the auto-injector, blocks 510 & 518 in Fig. 9A, also see para [0106]) and control the access means 308 to allow the cartridge to be removed from the injector device in case the checked cartridge data indicates that the inserted cartridge is not to be used with the injector device.  
Regarding claim 5, wherein the access means 308 comprises a cartridge receiving unit 308configured to receive and hold a cartridge 200, and the control unit is configured to cause the cartridge receiving unit 308 to at least partially protrude (when the door 308 open) from a housing 300 of the injector device 100 so that the cartridge 200 held in the cartridge receiving unit 308 can be removed from the injector device in case the self-test has failed, see Fig. 1.  
Regarding claim 15, wherein the at least one of an electronic component and an electronic assembly of the injector device comprises a battery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Prior art Murakami et al. 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2015/0328404) in view of McLoughlin et al. (US 2015/0273151).
Regarding claim 9, Murakami discloses all the claimed subject matter as required in the claim 1 above.  Murakami does not disclose a first proximity signal indicating that the injector device is placed on a skin of a human or animal body; and a second proximity sensor configured to generate a second proximity signal indicating that the injector device is placed on a skin of a human or animal body, wherein the control unit is configured to determine that the injector device has been placed on a skin of a human or animal body based on the first proximity signal and the second proximity signal.  
McLoughlin disclose an injector device in Figs. 26-31 comprising: a first proximity sensor 3100a configured to generate a first proximity signal indicating that the injector device is placed on a skin of a human or animal body; and a second proximity sensor 3100b configured to generate a second proximity signal indicating that the injector device
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Murakami with first and second proximity sensors at distal end of the injector and the control unit configured to determine that the injector device has been placed on a skin of a human or animal body based on the first proximity signal and the second proximity signal, as taught by McLoughlin, in order to detect a full skin contact of the injection device before injection, para [0016].
	Regarding claim 10, Murakami in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin discloses in para [0015] that each skin sensor electrode is arranged to send an individual sensing signal to a control unit, which is arranged to allow for mapping out the degree of skin contact for the  skin sensor array overall.  Therefore, wherein the control unit is configured to determine that the injector device has been placed on a skin of a human or animal body when the first proximity signal and the second proximity signal are obtained at the same time (if both of the skin sensor are in skin contact at same time).  
Regarding claim 11, Murakami in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin further comprising a hollow skin needle configured to be ejected from the injector device, wherein a virtual line (see marked up figure below) connecting the first proximity sensor and the second proximity sensor does not cross the skin needle in its ejected state.  Note: the distal face of the injection device in Murakami formed of substantially rectangular shape.  Meanwhile, the distal face of the inject device in McLonghlin formed of circle shape.  A person skilled in the art would recognize that the skin sensor array 3100a-3100h (of McLoughlin) can be formed in rectangular shape. 

    PNG
    media_image1.png
    428
    496
    media_image1.png
    Greyscale

Regarding claim 12, Murakami in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. As seen the Fig. 29 above, 6Docket No.: 035622-509N01USthe first proximity sensor 3100a and the second proximity sensor 3100b are located with the same distance from the skin needle.
Regarding claim 13, Murakami in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin (or Murakami in view of McLoughlin) further comprising a hollow skin needle configured to be ejected from the injector device.  McLoughlin states in para [0016] that: total number of skin sensor electrodes detecting skin contact or those detecting no skin contact; or number of adjacent located skin sensor electrodes detecting skin contact or no skin contact. Thus, simple indications of for example, ‘full skin contact’, ‘tilt’, ‘acceptable partial lift off’, ‘unacceptable partial lift off’ and ‘total lift off’ may be defined according to algorithm definitions.  Therefore, if the skin sensor electrodes detecting no skin contact, which means that the injector device has been removed from the skin of the human or animal body and cause a retraction of the skin needle (after use) into the injector device in response to the determination that the injector device has been removed from the skin of the human or animal body.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2015/0328404).
Regarding claim 14, Murakami further comprising a hollow skin needle 16 configured to be ejected from the injector device; it is well-known in the art that the cartridge 9 including a piercing septum.  Also, it is well-known in the art that the needle 16 can be formed in two separate needles (i.e. the insertion skin needle, and the needle for piercing septum).  The control unit in Murakami is configured to cause an ejection of the skin needle and the piercing of the septum by the septum needle immediately before or simultaneously with the ejection of the skin needle so that the fluid can be flowed out the cartridge into the skin needle for injection.  

Prior art Denzer
Claims 1-2, 5 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denzer et al. (US 2015/0045729).
Regarding claim 1, Denzer discloses an injector device, comprising:
access means 308 configured to selectively allow and prevent a cartridge 200 from being removed from the injector device 100; 
a self-test unit (a software or programming, as shown in Fig. 9A) configured to cause a self-test of at least one of an electronic component (battery) of the injector device.  For example: the microprocessor determines an error condition of the battery is dead, see block 548 in Fig. 9A, and para [00106]; and 
a control unit (microprocessor unit) configured to control the access means (door opens, see block 546 in Fig. 9A) to allow the cartridge 100 to be removed from the injector device in case the self-test has failed (e.g. a status of low battery dead is equivalent to the self-test being failed, then the next step is the door open, sleep B, as shown in block 546, then remove cassette/cartridge & close door in Fig. 9A).
Regarding claim 2, wherein the control unit is configured to obtain cartridge data regarding a cartridge that is inserted in the injector device, check whether the cartridge data indicates that the inserted cartridge is not to be used with the injector device, (for example: the auto-injector is “out of life”, block 504; a defective cassette has been inserted into the auto-injector, blocks 510 & 518 in Fig. 9A, also see para [0106]) and control the access means 308 to allow the cartridge to be removed from the injector device in case the checked cartridge data indicates that the inserted cartridge is not to be used with the injector device.  
Regarding claim 5, wherein the access means 308 comprises a cartridge receiving unit 308configured to receive and hold a cartridge 200, and the control unit is configured to cause the cartridge receiving unit 308 to at least partially protrude (when the door 308 open) from a housing 300 of the injector device 100 so that the cartridge 200 held in the cartridge receiving unit 308 can be removed from the injector device in case the self-test has failed, see Fig. 1.  
Regarding claim 15, wherein the at least one of an electronic component and an electronic assembly of the injector device comprises a battery.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Denzer et al. (US 2015/0045729) in view of Murkami et al. (US 2015/0328404).
Denzer discloses all the claimed subject matter as required in the claim 1 above but does not disclose that a cartridge detector 35 configured to determine whether a cartridge 9 is inserted in the injector devic
Murkami discloses an injector device comprising: a cartridge detector configured to determine whether a cartridge is inserted in the injector devic
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Denzer with first and second proximity sensors at distal end of the injector, as taught by Murkami, in order to detect a presence of the cartridge in the housing of the injector device.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denzer et al. (US 2015/0045729) in view of McLoughlin et al. (US 2015/0273151).
Regarding claim 9, Denzer discloses all the claimed subject matter as required in the claim 1 above.  Denzer also discloses a hollow skin needle configured to be ejected from the injector device; a (first) proximity sensor (a skin sensor) configured to generate a proximity signal indicating that the injector device is placed on a skin of a human or animal body, para [0108].  However, Dezer does not disclose a second proximity sensor configured to generate a second proximity signal indicating that the injector device is placed on a skin of a human or animal body.
McLoughlin disclose an injector device in Figs. 26-31 comprising: a first proximity sensor 3100a configured to generate a first proximity signal indicating that the injector device is placed on a skin of a human or animal body; and a second proximity sensor 3100b configured to generate a second proximity signal indicating that the injector device
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Denzer with first and second proximity sensors at distal end of the injector, as taught by McLoughlin, in order to detect a full skin contact, para [0016].
	Regarding claim 10, Denzer in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin discloses in para [0015] that each skin sensor electrode is arranged to send an individual sensing signal to a control unit, which is arranged to allow for mapping out the degree of skin contact for the  skin sensor array overall.  Therefore, wherein the control unit is configured to determine that the injector device has been placed on a skin of a human or animal body when the first proximity signal and the second proximity signal are obtained at the same time (if both of the skin sensor are in skin contact at same time).  
Regarding claim 11, Denzer in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin further comprising a hollow skin needle configured to be ejected from the injector device, wherein a virtual line (see marked up figure below) connecting the first proximity sensor and the second proximity sensor does not cross the skin needle in its ejected state.  
                       
    PNG
    media_image1.png
    428
    496
    media_image1.png
    Greyscale

Regarding claim 12, Denzer in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. As seen the Fig. 29 above, 6Docket No.: 035622-509N01USthe first proximity sensor 3100a and the second proximity sensor 3100b are located with the same distance from the skin needle.
Regarding claim 13, Denzer in view of McLoughlin discloses all the claimed subject matter as required in the claim 9 above. McLoughlin (or Denzer in view of McLoughlin) further comprising a hollow skin needle configured to be ejected from the injector device.  McLoughlin states in para [0016] that: total number of skin sensor electrodes detecting skin contact or those detecting no skin contact; or number of adjacent located skin sensor electrodes detecting skin contact or no skin contact. Thus, simple indications of for example, ‘full skin contact’, ‘tilt’, ‘acceptable partial lift off’, ‘unacceptable partial lift off’ and ‘total lift off’ may be defined according to algorithm definitions.  Therefore, if the skin sensor electrodes detecting no skin contact, which means that the injector device has been removed from the skin of the human or animal body and cause a retraction of the skin needle (after use) into the injector device in response to the determination that the injector device has been removed from the skin of the human or animal body.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783